Citation Nr: 1031320	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for fibromyalgia, to 
include as a manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a manifestation of an undiagnosed 
illness.  

4.  Entitlement to service connection for infertility, to include 
as a manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to December 
1986 and from November 1991 to July 1991.  She had active 
military service in the Southwest Asia Theater of operations 
during the Persian Gulf War from January 1991 through June 1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from September 2002 and March 2008 rating decisions of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, and Seattle, Washington, respectively.  
Jurisdiction returned to the RO in St. Petersburg subsequent to 
the issuance of the March 2008 determination.   

A Board hearing was held in March 2010 before the undersigned 
Acting Veterans Law Judge, sitting at the RO.  A transcript of 
that hearing is of record.  

It is noted that issue #1 as listed on the tile page of this 
decision was previously characterized by the RO as entitlement to 
service connection for PTSD (also claimed as nervousness, 
anxiety, low frustration tolerance, exaggerated startle response, 
lack of motivation, and mood swings).  The Board has reclassified 
this issue as on the title page, as this best represents the 
Veteran's contentions.  

In statements of record, (e.g., an August 2008 document and her 
testimony at a March 2010), the Veteran raised additional claims 
of service connection, to include irritable bowel syndrome, 
carpal tunnel syndrome of the left hand, back, neck, hip, and 
knee problems.  These issues have not been developed for 
appellate consideration and are referred to the RO for such 
further action as is deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD.  She also claims that service 
connection is warranted for fibromyalgia, chronic fatigue 
syndrome, and for infertility, to include as manifestations of an 
undiagnosed illness.  

Initially, as to the claim for an acquired psychiatric disorder, 
to include PTSD, it is noted that VA conducted an appropriate 
examination in October 2008.  This examination resulted in a 
diagnosis of adjustment disorder, but not a diagnosis of PTSD.  
However, the examiner did not provide any explanation as to why 
the Veteran failed to meet the diagnostic criteria for a 
diagnosis of PTSD.  Moreover, while an opinion of etiology was 
offered as to the diagnosis of adjustment disorder, the examiner 
did not provide any specific rationale.  Instead, the opinion was 
said to be "based on the Veteran's treatment records, clinical 
evaluation, review of recent research, DSM-IV criteria."  Such 
response is not particularly helpful as it merely indicates the 
sources referred to in rendering a conclusion and fails to 
provide an actual explanation for the determination reached.  For 
these reasons, a remand is required.  Moreover, it is noted that 
during the pendency of this claim, VA amended the regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Such standards should be applied 
by the RO in adjudicating the appeal.

Additional development is also necessary regarding the Veteran's 
claims of service connection for fibromyalgia, chronic fatigue 
syndrome and for infertility.  While VA conducted appropriate 
examinations in recent years to determine the existence and 
etiology of such disabilities, further review of the claims file 
reflects that additional evidentiary development would be 
beneficial.  

Specifically, it is noted that when the Veteran initially filed a 
claim for benefits in January 2002, she submitted a statement in 
which she asserted that she was in the Gulf War Registry and had 
undergone evaluation at the Tampa VA facility and the New Port 
Richey OPC in 1993.  While review of the file shows that records 
from these facilities are of record, to include examinations 
regarding residuals of exposure to heavy smoke during her time in 
the Persian Gulf, a report specifically identified as a Gulf War 
Registry examination has not been identified in the claims file.  
Moreover, at the recent personal hearing in support of her 
claims, she alleged that she reported symptoms associated with 
fibromyalgia, chronic fatigue syndrome, and infertility when 
examined at that time.  Review of the available 1993 treatment 
records does reflect that she reported numerous problems since 
her return from service, to include achiness, fatigue, nausea, 
low grade fever, irregular menses, persistent colds and flu.  The 
report of such Gulf War Registry examination should be obtained, 
if possible, and associated with the record.  

In this regard, the Board observes that service connection may be 
granted to a Persian Gulf Veteran who exhibits objective 
indications of chronic disability resulting from an undiagnosed 
illness or a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed below.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic multisymptom 
illness include, but are not limited to: (1) fatigue, (2) signs 
or symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, or 
(13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.317 (2009).  

As noted, VA examinations have been carried out regarding these 
claims in recent years, but as additional remand is necessary to 
attempt to obtain the Veteran's Gulf War Registry examination, 
and to give her every opportunity in support of her claims, the 
Board has concluded that additional examinations as to these 
claims would be beneficial.  Moreover, it is noted that when the 
Veteran was gynecologically examined regarding infertility in May 
2009, the examiner reported that she had "no known exposure to 
anything."  This is incorrect in that her service treatment 
records reflect inoculation for anthrax and her 1993 treatment 
records also show complaints of exposure to heavy smoke from 
fires.  At the recent hearing, she reported exposure to numerous 
sandstorms, heavy smoke from oil fires, and chemicals associated 
with ammunition.  She also referred to her in-service inoculation 
for anthrax.  

In light of the above discussion, the Board has determined that 
additional development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  The best evidence of record suggests 
that the Veteran underwent a Gulf War 
Registry examination shortly after return 
from service at the Tampa, Florida, VA 
facility or at the VA outpatient clinic in 
New Port Richey, Florida.  The report of 
such examination should be obtained and 
associated with the claims file.  All 
efforts to obtain such report should be 
fully documented in the record.  Any 
negative search must be noted and 
communicated to the Veteran.

2.  Arrange for the Veteran to undergo a 
VA psychiatric examination to determine 
the nature, extent, onset and etiology of 
any psychiatric disorder found to be 
present.  The claims file must be made 
available to and reviewed by the examiner.  
The examiner must also be provided with a 
copy of this remand which includes 
discussion and recitation of the new 
amendments regarding claims of service 
connection for PTSD.  

After examination, the examiner should 
express an opinion as to whether the 
Veteran has PTSD.  If not, the examiner 
must explain what specific criteria have 
not been satisfied.  If PTSD is diagnosed, 
the examiner should then opine whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) as a 
result of service.  

Regarding any psychiatric diagnoses other 
than PTSD, the examiner should opine as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) related to or had its onset 
during service.

A rationale for all opinions proffered 
must be set forth in the ensuing report.

3.  Arrange for the Veteran to undergo a 
VA examination(s) in support of her claims 
for service connection for fibromyalgia 
and chronic fatigue syndrome.  Forward the 
claims file to the examiner(s) for review 
of all pertinent documents therein and ask 
the examiner(s) to confirm in his/her 
written report that he/she conducted such 
a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner(s) 
should:

a) indicate whether the Veteran has 
chronic fibromyalgia and/or chronic 
fatigue syndrome, and if so, whether such 
is due to a specific disease entity;

b) if diagnosed, and if such is due to a 
specific disease entity, opine whether 
that entity is at least as likely as not 
etiologically related to the Veteran's 
period of active service, including the 
alleged exposure to sandstorms, oil fires, 
and chemicals and/or inservice 
inoculations, as described;

c) if either condition is diagnosed, and 
such is found not to be due to a specific 
disease entity, indicate whether they 
represent an objective indication of 
chronic disability resulting from an 
undiagnosed illness related to the 
Veteran's Persian Gulf War service, or a 
medically unexplained chronic multisymptom 
illness;

d) if they represent an objective 
indication of chronic disability resulting 
from an undiagnosed illness or a chronic 
multisymptom illness, also describe the 
extent to which the illness has 
manifested;

e) provide detailed rationale, with 
specific references to the record, for the 
opinions expressed; and

f) if an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.

4.  Arrange for the Veteran to undergo a 
VA gynecological examination in support of 
her claim for infertility.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his/her written 
report that he/she conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) indicate whether the Veteran has a 
disability manifested by infertility, and 
if so, whether such is due to a specific 
disease entity;

b) if diagnosed, and if such is due to a 
specific disease entity, opine whether 
that entity is at least as likely as not 
etiologically related to the Veteran's 
period of active service, including the 
alleged exposure to sandstorms, oil fires, 
and chemicals and/or inservice 
inoculations, as described;

c) if a disorder manifested by infertility 
is diagnosed, and such is found not to be 
due to a specific disease entity, indicate 
whether the condition represents an 
objective indication of chronic disability 
resulting from an undiagnosed illness 
related to the Veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness;

d) if infertility represents an objective 
indication of chronic disability resulting 
from an undiagnosed illness or a chronic 
multisymptom illness, also describe the 
extent to which the illness has 
manifested;

e) provide detailed rationale, with 
specific references to the record, for the 
opinions expressed; and

f) if an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.

5.  Thereafter, readjudicate the Veteran's 
claims based on all of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, provide her and her 
representative a supplemental statement of 
the case (SSOC) and an opportunity to 
respond thereto.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


